DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 12/18/2020 has been entered.  The claims 1-20 are pending.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner left Mr. Michael Fogarty, III a voicemail on 9/9/2022 requesting authorization for the proposed Examiner’s Amendment below.  However, with attempts to reach Mr. Fogarty unsuccessful and the proposed amendment is merely to overcome grammatical objections, the Examiner is moving forward with the Examiner’s Amendment below without explicit authorization from the Applicant.  Should Applicant disapprove of the Examiner’s Amendment, please file a 37 CFR 1.312 amendment.
The application has been amended as follows: 
Claim 1, line 9, delete [the local management agent], and insert --“a local management agent”--; 
claim 13, line 1, delete [device of 12], and insert --“device of claim 12”--;
claims 14-19, line 1, delete [device of 11], and insert --“device of claim 11”--; and 
claim 20, line 6, delete [the workspace], and insert --“a workspace”--.

	
	Allowable Subject Matter
The claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, and 20 define the distinct features, “establish a connection between the workspace and the workspace orchestration service in response to the workspace orchestration service’s successful: (i) authentication of the orchestration code, and (ii) verification of the seque3nce of operations”.  The closest prior art, Spiers et al. (US Pub No 2014/0331309), discloses each and every limitations of the claims with the exception of the above limitation requiring both (i) and (ii) to occur in order to establish a connection between the workspace and the workspace orchestration service.  Spiers teaches only the successful authentication of the orchestration code is required before establishing a connection.  Therefore, the prior art fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493